Reversing.
On appeal to the Circuit Court from a judgment of conviction in the Adair County Court appellant, Walter Gossett, Jr., jointly tried with his father, Walter Gossett, Sr., was found guilty, fined fifty dollars ($50.00), and sentenced to serve sixty (60) days in the county jail. His father likewise was found guilty, fined one hundred dollars ($100.00), and sentenced to sixty (60) days in the county jail. On appeal to this Court we reversed the judgment in the father's case in an opinion rendered today. Walter Gossett, Sr. v. Commonwealth of Kentucky, 308 Ky. 729, 215 S.W.2d 279. One of the grounds urged for reversal of the judgment on this appeal is identical with the ground on which reversal was based in Walter Gossett, Sr. v. Commonwealth, supra. On the authority of that opinion the judgment herein must be reversed. All other questions are reserved.
The judgment is reversed.